Citation Nr: 0939850	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-07 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
residuals of a cold injury to the right leg and foot.

2. Entitlement to a rating in excess of 20 percent for 
residuals of a cold injury to the left leg and foot.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In July 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  Following the 
hearing, the Veteran submitted additional evidence.  In 
September 2009, the Veteran's representative waive agency of 
original jurisdiction (AOJ) review of this evidence.  See 
38 C.F.R. § 20.1304(c) (2008).  This appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of a cold injury of the right leg and foot are 
manifested by subjective complaints numbness and tingling in 
the foot, sensitivity to cold with color changes, and 
objective evidence of toenail deformity and locally impaired 
sensation at all times during the pendency of the appeal.

2.  Residuals of a cold injury of the left leg and foot are 
manifested by subjective complaints of numbness and tingling 
in the foot, sensitivity to cold with color changes, and 
objective evidence of toenail deformity and locally impaired 
sensation at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a cold injury of the right leg and foot have not 
been met at any time during the pendency of the appeal.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.27, 4.104, Diagnostic Code 7122 (2009).

2.  The criteria for a rating of 30 percent, but no greater, 
for residuals of a cold injury of the left leg and foot have 
been met at all times during the pendency of the appeal.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.27, 4.104, Diagnostic Code 7122 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the Veteran in the June 2005, 
October 2006, November 2006, and May 2008 letters was 
provided adequate 38 U.S.C.A. § 5103(a) notice in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this notice was not provided prior to the 
August 2005 initial adjudication of the claims, providing the 
Veteran with adequate notice in the above letters, followed 
by a readjudication of the claims in the January 2009 
supplemental statement of the case, "cures" the timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Next, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the above letters, the August 2005 
rating decision, the January 2006 statement of the case, and 
the July 2007, June 2008, and January 2009 supplemental 
statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  Furthermore, the Board finds that there can be 
no prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with VA examinations.  The Veteran's VA medical records, 
private treatment records, and the reports of July 2005, 
February 2007, April 2007, and November 2008 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims.

With regard to the VA examinations, the Veteran testified 
that his VA examinations were inadequate because the 
examiners did not note all of his adverse symptomatology and 
his problems had increased in severity since his last VA 
examination.  Moreover, The Board observes that the July 2005 
and February 2007 VA examination reports indicated that the 
claims file was not available.  

However, a review of the record on appeal shows that the VA 
examiners at the Veteran's more recent February 2007 and 
November 2008 VA examinations had his claims file.  Moreover, 
the record does not present medical information that suggests 
that the findings at the examinations which took place 
without the examiners having his claim's file were 
inconsistent with his regularly exhibited symptomatology.  
Additionally, nothing in the record supports the Veteran's 
subjective claim regarding a worsening of his adverse 
symptomatology since his last VA examination.  Furthermore, 
the Board finds that the VA examinations found in the record 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability rating.  Therefore, the Board finds 
that the VA examinations are adequate for rating purposes and 
a remand for another examination is not required.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that once VA undertakes to provide a VA 
examination, it must ensure that the examination is 
adequate).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis 

The Veteran and his representative assert that the claimant's 
residuals of a cold injury of the right and left legs and 
feet meet the criteria for higher ratings.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  Moreover, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16, Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's service-connected residuals of a cold injury to 
the right leg and foot is currently evaluated as 30 percent 
disabling and residuals of a cold injury to the left leg and 
foot is currently evaluated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code 7122.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, a 20 percent 
rating is warranted where there is arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).  A 30 
percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent rating is the 
maximum schedular evaluation available under this diagnostic 
code.

Note (1) states: separately evaluate amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of a cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

As to the service-connected right leg and foot cold injury 
residuals, the 30 percent already assigned the Veteran is the 
maximum available, save separate or extraschedular 
evaluations (discussed below).  Id.  Therefore, the Board 
finds that a rating in excess of 30 percent must be denied 
for right leg and foot cold injury residuals.  This is true 
throughout the period of time during which his claim has been 
pending and therefore discussion of stages ratings is not 
warranted.  Hart, supra; Fenderson, supra.

As to the service-connected left leg and foot cold injury 
residuals, at the July 2005 VA examination the Veteran did 
not have hair on his feet, his legs were cool, the skin on 
his lower extremities was thin, he had decreased pinprick 
sensation in the lower legs and feet, and he had no dorsal or 
posterior tibial pulses.  However, there was no atrophy or 
weakness, all toes had 10 degrees of motion except the right 
great toe which had no motion, and he had reasonable 
capillary refill.

Thereafter, at the April 2007 VA examination, the Veteran had 
decreases pinprick and vibratory senses in the left lower 
extremity.  However, strength was 5/5, reflexes were 2+, and 
cerebella function was intact.  

At the November 2008 VA examination, the Veteran reported 
numbness and tingling in both feet, sensitivity to cold with 
color changes, and chronic pain.  The examiner noted that the 
skin was normal in color, moisture, and texture and without 
ulceration.  Additionally, he found no tissue loss of the 
digits.  He observed no swelling or atrophy.  However, the 
examiner documented toenail deformity of both great toes, 
right worse than left, and also some deformity of the right 
fifth toenail.  The Veteran was also noted to have a limp, 
decreased temperature in his toes, and no hair growth below 
his calves.  Also, some moderate hallux valgus was found on 
the right leg, and the examiner indicated that the Veteran 
had had two hammertoe deformity operations on the right 
second and third toes.  Reflexes were 1/4 at the knees and 
absent at the ankles.  There was diminished sensation to 
pinprick.  There was also absence of vibratory stimulation of 
both feet, but no loss of motor activity.  The examiner noted 
a diagnosis of vascular insufficiency of both legs.  Dorsalis 
pedis pulse was 1/4 and posterior tibial pulse was 2/4.  
Pulses were not palpable in the left leg.  The examiner 
reported that a recent vascular study had shown an ABI (ankle 
to arm systolic blood pressure ratio) of 70 on the left and 
80 on the right, but no current evidence of Raynaud's 
disease.  He indicated that there were no clinical or 
radiographic findings of arthritis.  The examiner diagnosed 
onychomycosis of the bilateral great toenails associated with 
the Veteran's cold injury.

Based on these findings, the Board determines that a rating 
of 30 percent is warranted for the Veteran's service-
connected residuals of a cold injury of the left leg and 
foot.  Specifically, the Board notes that the Veteran reports 
numbness, tingling, and cold sensitivity, and objective 
examination has found nail abnormalities and impaired 
sensation.  Further, although color changes have not been 
objectively documented, the Veteran has stated that they 
occur when his extremities are exposed to cold and he is 
competent to observe and testify to such a symptom.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Accordingly, the Board grants a rating of 30 percent, but no 
greater, for the Veteran's service-connected residuals of 
left leg and foot cold injury.  This is true throughout the 
period of time during which his claim has been pending and 
therefore discussion of stages ratings is not warranted.  
Hart, supra; Fenderson, supra.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2009), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, the Board observes that an April 2007 VA 
examination yielded a finding of left lower extremity 
peripheral neuropathy, secondary to the Veteran's service-
connected residuals of cold injury of the left leg and foot 
and that peripheral neuropathy is to be rated separately.  
Diagnostic Code 7122, Note 1.  However, the Veteran's 
impaired sensation has been contemplated in the 30 percent 
rating herein assigned, and thus, to assign a separate rating 
for peripheral neuropathy would violate the rules of 
pyramiding.  See 38 C.F.R. § 4.14 (2009); Esteban, supra.  
Additionally, the April 2007 and November 2008 VA examiners 
opined that the Veteran's right leg problems were due to his 
non service connected hepatic infection rather than his cold 
injury.  Therefore, the Board finds that a review of the 
record fails to reveal any additional functional impairment 
associated with the Veteran's service-connected residuals of 
a cold injury to the right and left legs and feet so as to 
warrant application of alternate rating codes.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
Therefore, the Board will considered the application of 
38 C.F.R. § 3.321(b)(1) (2009).  However, the evidence does 
not objectively show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  Id.  There simply is no 
objective evidence that either disability acting alone has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO as well as the hearing testimony and the 
claimant's statements to his VA examiners.  In this regard, 
the Board finds that the Veteran is credible to report on 
what he sees and feels and others are credible to report on 
what they can see, such as the appearance of his feet and 
toenails or whether his leg and feet are painful.  See 
Jandreau, supra; Charles, supra.  However, neither the 
Veteran nor his representative is competent to provide an 
opinion as to whether either leg or foot has one of the 
requirements for a higher evaluation more than already 
conceded above because this opinion requires medical training 
which they do not have.  Moreover, the Board finds more 
competent and credible the opinions provided by the VA 
examiners than these lay statements regarding the cold 
injury's adverse symptomatology.  Espiritu, supra; Evans, 
supra. 



The Board has also considered the doctrine of reasonable 
doubt.  However, to the extent outlined above, the 
preponderance of the evidence is against the Veteran's claims 
and the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a cold injury to the right leg and 
foot is denied at all times during the pendency of the 
appeal.

Entitlement to a rating of 30 percent, but no greater, for 
service-connected residuals of a cold injury to the left leg 
and foot is granted at all times during the pendency of the 
appeal. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


